COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN THE INTEREST OF J. S., A CHILD,                            No. 08-12-00339-CV
                                                §
                           Appellant.                            Appeal from the
                                                §
                                                                 65th District Court
                                                §
                                                             of El Paso County, Texas
                                                §
                                                                (TC# 2003CM4710)
                                                §
                                         O R D E R

       Pending before the Court is Appellant’s motion to dismiss the appeal. Appellant represents

to the Court the bankruptcy has been dismissed. Therefore, on the Court’s own motion, the above-

styled and numbered cause is hereby REINSTATED.

       IT IS SO ORDERED this 13th day of July, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley JJ.